Lummus, J.
The parties are life insurance agents. The plaintiff seeks a share in commissions amounting to $13,-600.85 received by the defendant with respect to life insurance on the lives of Ralph A. Powers and his wife, and future renewal commissions on the same insurance. The evidence is reported, and the judge made express findings of fact. He found that there was no express or implied agreement between the parties as to sharing commissions. He found that instead of being associates in obtaining life insurance for Powers and his wife, the parties were rather *364competitors. From a final decree dismissing the plaintiff’s bill with costs, the plaintiff appealed. A careful reading of the evidence convinces us that the findings are supported by the evidence and cannot be said to be plainly wrong: Trade Mutual Liability Ins. Co. v. Peters, 291 Mass. 79, 84. Hercules Powder Co. v. Commissioner of Public Health, 325 Mass. 599, 600. Williams v. Howard, 330 Mass. 323, 325.
The plaintiff complains of the exclusion of a letter dated June 9, 1952, from the defendant to Powers and of a letter dated July 28, 1952, from Powers to the defendant. In the latter letter, Powers expressed the opinion that for the plaintiff to receive the commission on certain of the policies “is entirely fair to you.” The judge was not required to find that the defendant ever consented to share any commission with the plaintiff. That he did not appears from a letter of the defendant to Powers dated August 18, 1952. The excluded letters do not tend to show any agreement between the parties for the sharing of commissions, nor do they contradict the testimony of the defendant. They were properly excluded. The final decree is affirmed with the costs of the appeal.

So ordered.